Citation Nr: 1645774	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  15-06 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right knee arthritis.

2.  Entitlement to service connection for residuals of a right great toe injury, to include gout and arthritis.

3.  Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Mark A. Dunham, Agent


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1951 to February 1961.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right knee arthritis was not manifested in service or in the first postservice year, and the preponderance of the evidence is against a finding that it is related to his service.

2.  The Veteran's right great toe sprain in service was acute, and resolved without residual pathology; any current right great toe disability, or gout, is not shown to be related to such injury.  

3.  Retinitis pigmentosa was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that such disease is related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for right knee arthritis is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  Service connection for residuals of a right great toe injury is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).
3.  Service connection for retinitis pigmentosa is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in March 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and private and VA medical records have been secured.  He was afforded a VA examination to ascertain the etiology of a right toe disability.  He has not been afforded a VA examination in connection with the claims of service connection for right knee arthritis and retinitis pigmentosa.  As there is no evidence demonstrating that such disabilities may be related to his service, the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet.App. 79 (2006)), and an examination to secure a medical opinion in these matters is not necessary.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
The Veteran's STRs show he sustained a right great toe sprain playing softball in July 1956.  On the February 1961 service separation examination, his lower extremities, feet, musculoskeletal system and eyes, to include an ophthalmoscopic examination, were normal.  Distant vision was 20/20 in each eye.

VA outpatient treatment records show that in February 2002, it was noted that the Veteran had recently received a diagnosis of retinitis pigmentosa.  It was noted he had received a diagnosis of rod-cone disease about three or four years earlier.

Private medical records show that in August 2006, the Veteran stated he had a one year history of increasing right knee pain.  The impression was end stage osteoarthritis affecting the right knee.  He was two weeks status post right total knee arthroplasty in September 2006.  

Additional VA outpatient treatment records show that in March 2010, the Veteran complained of right great toe pain for several weeks.  It was noted he had gout.  The assessment was acute gouty arthritis.

On March 2012 VA foot examination, the diagnosis was right great toe sprain.  The examiner noted that she reviewed the Veteran's records.  She opined that it was less likely than not that the right great toe sprain was incurred in or caused by service.  She noted that the Veteran's right foot was examined and X-rays were taken.  She stated that there were no abnormalities of the bones of the right foot and there were no functional abnormalities.  She also noted that there was a right great toenail growth deformity that was unrelated to the right great toe sprain in service in 1956.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

	Right knee arthritis 

The Veteran seeks service connection for right knee arthritis, and states that he injured the right knee playing on a Navy football team during service.  His STRs are silent for complaints or findings concerning the right knee.  On February 1961 service separation examination a right knee abnormality was not noted.  The record reflects that the Veteran underwent right knee replacement surgery in 2006.  Prior to the surgery, he said he had a one-year history of knee pain.  The fact that his right knee was normal at discharge and that there is no clinical evidence of any right knee problems for approximately 44 years following service is inconsistent with any claim that a right knee disability had its onset in service and has persisted since.  As there is no evidence that right knee arthritis was manifested in service or in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  

The Veteran's own opinion that his current right knee disability is related to an undocumented injury in service is not competent evidence.  He is a layperson, and is not competent to provide a probative (medical) opinion on something that is a medical question beyond the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  There is no competent evidence that shows or suggests that the Veteran's right knee disability may be related to his service/injury therein.  The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.

	Residuals of a right great toe injury, claimed to include gout and arthritis 

The Veteran states that he injured his right great toe when an escape hatch slipped out of his hand and slammed on his toe.  He said a corpsman wrapped gauze around the toe and that he was told to return to his station.  
The Veteran's STRs show that in July 1956 he sustained a right great toe sprain, albeit playing softball and when a hatch fell on the toe, as alleged.  Follow-up treatment in service is not shown.  A right great toe disability was not noted on service separation examination.  Under these circumstances, a chronic right great toe disability is not shown to have been manifested in service; the injury in service was acute and self-limiting, leaving no residual pathology.  Accordingly, service connection for a right great toe disability on the basis that a chronic such disability was manifested in service and persisted is not warranted.  As the record does not show a diagnosis of right great toe arthritis, the chronic disease presumptions for arthritis (under 38 U.S.C.A. § 112, 1137) do not apply.

Regarding whether any current right great toe disability may be related to/a residual of an injury in service, the March 2012 VA examination found a right great toenail deformity, but the examiner opined that it was unrelated to the right great toe sprain in service.  This opinion represents the only competent evidence in the record regarding the etiology of such pathology.  In the absence of evidence of onset in service and continuity of symptoms since, whether a current disability may be related to a remote injury is a medical question beyond the scope of common knowledge, and requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

A 2010 postservice record notes that the veteran has gout (but does not discuss the etiology of such disease).  Notably, on March 2012 VA examination, it was noted that the Veteran did not have any functional abnormalities of the right great toe.  Gout is "a group of disorders of purine metabolism manifested by various combinations of (1) hyperurecmia and uric acid calculi; (2) recurrent acute inflammatory arthritis induced by crystals of monosodium urate monohydrate; and (3) tophaceous deposits of these crystals in and around the joints of the extremities."  See Dorland's Illustrated Medical Dictionary, 32nd edition, 2012 at 799.  There is nothing in the record suggesting that gout arises from, is a residual of, a remote injury (here as alleged, in service).  The Veteran's own opinion in the matter is not competent evidence.  He is a layperson, and is not competent to provide a probative (medical) opinion on a medical question.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  He does not cite to supporting medical opinion or treatise.
In summary, while the record shows that the Veteran sustained a right great toe injury in service and now has a deformed right great toenail and gout, it does not support that those current disabilities are related to/may be residuals of the injury in service.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.

	Retinitis pigmentosa 

Retinitis pigmentosa is defined as:  "[A] group of diseases, frequently hereditary, marked by progressive loss of retinal response."  See Dorland's, 32nd Ed. at 1634.  The Veteran states that during service he was subjected to gun flashes which damaged his eyes, resulting in current retinitis pigmentosa.  He relates that during service he was treated by a corpsman who put eye-drops in his eyes.  His STRs are  silent for complaints or abnormal findings concerning the eyes.  His vision was normal on the February 1961 service separation examination and clinical evaluation (including ophthalmoscopic) at that time found no eye abnormality.  Accordingly, service connection for retinitis pigmentosa on the basis that it became manifest in service and persisted is not warranted.  

VA outpatient treatment records show that in February 2002, the Veteran reported a recent diagnosis of retinitis pigmentosa.  No evidence in the record shows or suggests that retinitis pigmentosa is, or may be, related to the Veteran's service, to include as due to the reported, but undocumented, gun flash injury.  The etiology of an insidious process such as retinitis pigmentosa is a medical question, beyond the scope of common knowledge; it requires medical expertise.  Conceding, for the limited purpose of this decision, that a gun flash injury such as the Veteran describes may have occurred (albeit without residual chronic pathology), there is no competent (medical) evidence that suggests there may be an etiological relationship between retinitis pigmentosa first diagnosed more than 40 years postservice and an acute injury (without residual pathology) in the remote service.  The Veteran's own opinion relating his retinitis pigmentosa to a gun flash injury in service is not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or any medical literature indicating that his retinitis pigmentosa (a disease with a known hereditary etiological factor) may be related to the alleged injury/event in service.

In summary:  It is not in dispute that the Veteran has retinitis pigmentosa.  An acute gun flash injury to the eyes (that resolved without residual pathology, as reflected by a service separation examination) is undocumented, but is not inherently implausible.  However, there is no evidence in the record suggesting an etiological relationship between current retinitis and any remote injury in service.  The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for right knee arthritis is denied.

Service connection for residuals of a right great toe injury (claimed to be gout and arthritis) is denied.

Service connection for retinitis pigmentosa is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


